Exhibit 10.8

 

JANUS HENDERSON GROUP PLC

AMENDED AND RESTATED 2013 MANAGEMENT INCENTIVE COMPENSATION PLAN

 

I. HISTORY; PURPOSE

 

The name of the plan is the Janus Henderson Group plc Amended and Restated 2013
Management Incentive Compensation Plan (as may be amended from time to time, the
“Plan”).  Janus Capital Group Inc. (“JCG”) established the Plan, and the
stockholders of JCG approved the Plan, effective as of January 1, 2013. The Plan
is designed to provide a significant and variable economic opportunity to
selected officers and employees of Janus Henderson Group plc and its
subsidiaries.  The awards under the Plan are intended to qualify under
Section 162(m)(4)(C) of the Code (as defined below) as excluded from the term
“applicable employee remuneration”.

 

On October 3, 2016, JCG entered into an Agreement and Plan of Merger (the
“Merger Agreement”) by among JCG, Henderson Group plc (the “Company” or
“Henderson”) and Horizon Orbit Corp., pursuant to which, among other things, as
of the Effective Time (as defined in the Merger Agreement), Horizon Orbit Corp.
will merge with and into JCG, with JCG being the surviving corporation and a
wholly-owned subsidiary of Henderson (the “Merger”).

 

Pursuant to the Merger Agreement, as of the Effective Time, (i) Henderson shall
change its name to “Janus Henderson Group plc” and shall list its ordinary
shares on the New York Stock Exchange, (ii) each Share-Based Award granted under
the Plan that is issued and outstanding immediately prior to the Effective Time
shall be converted into a Share-Based Award covering or relating to a number of
Shares, giving effect to the Exchange Ratio (as defined in the Merger
Agreement), and with respect to any Share-Based aware that is an option, with an
option price giving effect to the Exchange Ratio, and shall otherwise continue
to remain outstanding and subject to the same terms and conditions as in effect
immediately prior to the Effective Time, (iii) each Cash-Based Award granted
under the Plan that is outstanding immediately prior to the Effective Time shall
continue to remain outstanding and subject to the same terms and conditions as
in effect immediately prior to the Effective Time, and (iv) Henderson shall
assume the Awards, and has elected to assume sponsorship of the Plan (and the
Equity Plans (as defined below), to be amended and restated as set forth herein,
effective as of the Effective Time and contingent on the consummation of the
Merger.

 

The Plan is hereby amended and restated in its entirety, as set forth herein,
effective as of May [·], 2017 (the “Effective Date”), provided, however, the
Plan as amended and restated herein is contingent on the consummation of the
Merger, and shall automatically terminate and be of no force and effect (with
the Plan as in effect as of immediately prior to the Effective Time remaining in
full force and effect) upon the termination of the Merger Agreement.

 

II. DEFINITIONS

 

(a)           “Award” shall mean a Cash-Based Award or a Share-Based Award
granted by the Committee pursuant to the Plan and contingent upon the attainment
of Performance Goals with respect to a Measurement Period.

 

(b)           “Board” shall mean the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

(c)           “Cash-Based Award” shall mean an Award expressed as a dollar
amount or otherwise as determined by the Committee (including, without
limitation, a mutual fund share award).

 

(d)           “Cause” means (i) “Cause” as defined in any Individual Agreement
to which the Participant is a party that is then in effect, or (ii) if there is
no such Individual Agreement or if it does not define “cause”, termination of
the Participant’s employment by the Company or any of its subsidiaries or
affiliates because of (A) the willful and continued failure of the Participant
to perform substantially the Participant’s duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Board or its representative, which specifically identifies
the manner in which the Board believes that the Participant has not
substantially performed the Participant’s duties; or (B) the willful engaging by
the Participant in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company; or (C) conviction of a felony (other than
a traffic related felony) or guilty or nolo contendere plea by the Participant
with respect thereto.  The Committee shall, unless otherwise provided in an
Individual Agreement with the Participant, have the sole discretion to determine
whether “Cause” exists, and its determination shall be final.

 

(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations thereunder.

 

(f)            “Committee” shall have the meaning set forth in Article III
hereof.

 

(g)           “Company” shall have the meaning set forth in Article I hereof,
and shall include its permitted successors and assigns.

 

(h)           “Determination Date” shall mean the date following the conclusion
of a particular Measurement Period on which the Committee certifies whether and
to what extent the applicable Performance Goals have been satisfied and
determines and approves the amount of a Participant’s Award under the Plan.

 

(i)            “Disinterested Director” shall mean a director who qualifies as
an “outside director” for purposes of Section 162(m) of the Code.

 

(j)            “Equity Plans” shall mean the Janus Henderson Group plc Second
Amended and Restated 2010 Long-Term Incentive Stock Plan, Janus Henderson Group
plc Second Amended and Restated 2012 Employee Inducement Award Plan, and any
other similar then-effective equity plans.

 

(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time. References to a particular section of the Exchange
Act include references to successor provisions.

 

(l)            “Fair Market Value” shall have the meaning assigned to such term
in the anus Henderson Group plc Second Amended and Restated 2010 Long-Term
Incentive Stock Plan or similar then-effective equity plan.

 

--------------------------------------------------------------------------------


 

(m)          “Individual Agreement” shall mean a written employment, change in
control, consulting or similar agreement between a Participant and the Company
or one of its subsidiaries that is in full force and effect as of a relevant
date.

 

(n)           “Measurement Period” shall have the meaning set forth in Article V
hereof.

 

(o)           “Participant” shall mean an employee of the Company or any of its
subsidiaries who is designated by the Committee and who is or is expected to be
a “covered employee” within the meaning of Section 162(m)(3) of the Code in the
year in which the Company is expected to be entitled to a federal income tax
deduction with respect to the Award payable hereunder and any other key employee
who may be designated by the Committee as a Participant from time to time.

 

(p)           “Payment Date” shall mean the date or dates on or following the
Determination Date on which all or a portion of a Participant’s Award is paid or
settled, as selected by the Committee.

 

(q)           “Performance Goals” shall have the meaning set forth in Article V
hereof.

 

(r)            “Share-Based Award” shall mean an Award of or based on Shares
pursuant to this Plan.  Any Shares issued pursuant to any Share-Based Award
shall be granted under and subject to the terms and conditions of the Company’s
Equity Plans.

 

(s)           “Shares” shall mean shares of Company ordinary shares, par value
$1.50 per share.

 

III. ADMINISTRATION

 

The Plan shall be administered by the Board, or a committee appointed by the
Board to administer the Plan (the “Plan Committee”). To the extent the Board
considers it desirable to comply with or qualify under Rule 16b-3 of the
Exchange Act or meet the performance-based exception from the tax deductibility
limitations of Section 162(m) of the Code, the Plan Committee shall consist of
two or more persons each of whom is a Disinterested Director and a “non-employee
director” within the meaning of Rule 16b-3 of the Exchange Act. The number of
members of the Plan Committee shall from time to time be increased or decreased,
and shall be subject to such conditions, in each case as the Board deems
appropriate to permit transactions in Shares pursuant to the Plan to satisfy
such conditions of Rule 16b-3 of the Exchange Act and the performance-based
exception from the tax deductibility limitations of Section 162(m) of the Code
as then in effect.

 

The Board or the Committee may appoint and delegate to another committee
consisting of one or more persons (“Management Committee”) any or all of the
authority of the Board or the Plan Committee, as applicable, with respect to
Awards, provided, however, that such delegation (i) shall not be made to any
Participant who is a person who is subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company at the time any such delegated authority is exercised,
and (ii) shall not include any authority, which if exercised by the Management
Committee rather than by the Plan Committee, would cause the Participant’s Award
to fail to meet the performance-based exception from the tax deductibility
limitations of Section 162(m) of the Code. Any references herein to “Committee”
are references to the Board, or the Plan Committee or the Management Committee,
as applicable.

 

--------------------------------------------------------------------------------


 

The Plan is intended to be administered so as to qualify incentive pay as
“performance based compensation” under Section 162(m) of the Code.  The
Committee shall have the authority in its sole discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the terms, conditions, restrictions and performance criteria,
including Performance Goals, relating to any Award; to determine whether, to
what extent, and under what circumstances an Award may be settled, cancelled,
forfeited, or surrendered; to the extent permitted by 162(m) of the Code, to
make adjustments in the Performance Goals in recognition of unusual or
non-recurring events affecting any Company or the financial statements of any
Company, or in response to changes in applicable laws, regulations, or
accounting principles; to construe and interpret the Plan and any Award; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of Awards; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

With respect to Share-Based Awards, in the event any dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of Shares or other property (including cash) that may
thereafter be issued in connection with Share-Based Awards or the number of
Shares that may be issued pursuant to Section V(f), (ii) the number and kind of
Shares issued or issuable in respect of outstanding Share-Based Awards,
(iii) the exercise price, grant price or purchase price relating to any
Share-Based Award, and (iv) any individual limitations or Plan limitations
applicable to Share-Based Awards; provided that, no such adjustment shall cause
any Share-Based Award which is or becomes subject to Section 409A of the Code to
fail to comply with the requirements of such section.

 

IV. ELIGIBILITY

 

The Committee shall, in its sole discretion, determine for each Measurement
Period those officers and other key employees of the Company and its
subsidiaries who shall be Participants in the Plan for such Measurement Period. 
Nothing contained in the Plan shall be construed as or be evidence of any
contract of employment with any Participant for a term of any length, nor shall
participation in the Plan by any Participant during any Measurement Period
entitle such Participant to continued participation in the Plan during any
subsequent Measurement Period.

 

V. DETERMINATION OF AWARDS

 

(a)           Establishment of Performance Goals.  Not later than 90 days after
the commencement of each Measurement Period (but in no case after 25 percent of
the Measurement Period has elapsed), the Committee shall specify in writing, by
resolution of the Committee or other appropriate action, with respect to a
Measurement Period, the Performance Goals applicable to

 

--------------------------------------------------------------------------------


 

each Award. Performance Goals may include a threshold level of performance below
which no payment or settlement shall be made, levels of performance at which
specified percentages of the Award shall be paid or settled and a maximum level
of performance above which no additional payment or settlement shall be made;
provided, however, the Committee shall have the authority to make appropriate
adjustments in the achievement of Performance Goals under an Award to reflect
the impact of extraordinary items not reflected in such goals.  Unless otherwise
provided by the Committee (or its designee) in connection with specified
terminations of employment, payment in respect of Awards shall be made only if
and to the extent the Performance Goals with respect to such Measurement Period
are attained.

 

(b)           Measurement Period.  The “Measurement Period” shall be the fiscal
year of the Company, unless another period is selected and established in
writing by the Committee at the time the Performance Goals are established with
respect to a particular Award or a particular Participant.

 

(c)           Performance Goals.  The “Performance Goals” established by the
Committee shall be based on one or more of the following criteria, in no
particular order: stock price, market share, sales (gross or net, including
flows into Company products), asset quality, non-performing assets, earnings per
share, return on equity, costs, operating income, net income, earnings, earnings
before interest, taxes, depreciation and amortization, marketing-spending
efficiency, return on operating assets, return on assets, core non-interest
income, fund performance, pre-tax margin (including operating margin), pre-tax
income, improvements in productivity, objective operating goals, and/or levels
of cost savings. Performance Goals may be established in respect of the Company
or any of its subsidiaries, affiliates, business units or divisions and/or the
Company’s or any of its subsidiaries, affiliates, business units or divisions
worldwide, regional or country specific operations (or any combination of the
foregoing).  Performance Goals shall specify whether they are to be measured
relative to budgeted or other internal goals, operations, performance or results
of the Company and/or any of its subsidiaries, affiliates, business units or
divisions, or relative to the performance of one or more peer groups of the
Company and/or any of its subsidiaries, affiliates, business units or divisions,
with the composition of any such peer groups to be determined by the Committee
at the time the Performance Goal is established. Performance Goals may be stated
in the alternative or in combination.  To the extent permitted under
Section 162(m) of the Code, the Committee shall make appropriate adjustments to
the relevant Performance Goals to reflect the impact of extraordinary items not
reflected in such goals, including but not limited to: profits or losses
attributable to acquisitions or dispositions of stock or assets, changes in
accounting standards or treatments that may be required or permitted by the
Financial Accounting Standards Board or adopted by the Company, items of gain,
loss or expense related to restructuring charges, items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or discontinued
operations, the impact of capital expenditures, the impact of share repurchases
and other changes in the number of outstanding shares, fees and expenses
associated with a business transaction such as investment banking fees and/or
legal, accounting or tax planning fees, and such other items as may be
prescribed by Section 162(m) of the Code and the treasury regulations
thereunder.

 

(d)           Determination of Award.  Cash-Based Awards, if any, shall consist
of a dollar amount determined by the Committee based upon the degree of
attainment of the Performance Goal(s) during the relevant Measurement Period, as
established in accordance with the following

 

--------------------------------------------------------------------------------


 

paragraph. Share-Based Awards, if any, shall consist of the number, or Fair
Market Value, of Shares determined by the Committee based upon the degree of
attainment of the Performance Goal(s) during the relevant Measurement Period.

 

Performance Goal(s) and the relevant Measurement Period shall be established by
the Committee for a Participant, and subject to written certification by the
Committee that the Performance Goals have been satisfied to a particular extent
and any other material terms and conditions for the earning and payment or
settlement of the Award have been satisfied and the Committee’s right, in its
sole discretion, to reduce the Award amount as so determined (under which
circumstances the Participant shall have no right to receive the amount of such
reduction even if the Performance Goals are met).  Notwithstanding the foregoing
sentence, the Committee may not alter the terms or conditions of any Award set
forth in any Individual Agreement, provided that such terms and conditions have
been approved by the Committee and are otherwise consistent with the provisions
of Section 162(m) of the Code and the terms of the Plan. In no event shall an
Award be paid or settled unless and until the Plan has been approved by the
Company’s stockholders.  In addition, the exercise of negative discretion with
respect to one Participant is not permitted to result in an increase in the
amount payable to or receivable by another Participant.  If the amount payable
to or receivable by each Participant is stated in terms of a percentage of the
pool, the portion of the pool allocated to each Participant shall be established
by the Committee within the period prescribed in subsection (a) above and the
sum of these individual percentages of the pool is not permitted to exceed 100
percent of the designated pool.

 

(e)           Payment or Settlement of an Award. On the Determination Date of an
Award under the Plan, the Committee shall establish the Payment Date (which
shall in no event be later than March 15 of the year following the year in which
the relevant Measurement Period ends) for all or a portion of such Award. Award
under the Plan shall be payable in cash, stock or in such other form as
determined by the Committee.  The Committee may at its option establish
procedures pursuant to which Participants are permitted to defer the receipt of
Awards payable hereunder or to elect to accept payment for some or all of such
Participant’s Award in a different form (including cash or equity award,
including restricted shares) provided that such procedures conform to the
requirements of Section 409A of the Code.

 

(f)            Maximum Award Payable.  The maximum Cash-Based Award payable to a
Participant under the Plan for any 12 month Measurement Period shall be
$25,000,000. The maximum Share-Based Award granted to a participant under the
Plan shall be that number of Shares which has a Fair Market Value of $25,000,000
on the date that such Share-Based Award is granted to the Participant, subject
to the terms of the Equity Plans.  In no event shall the sum of the Cash-Based
Awards and the Fair Market Value of the Share-Based Awards granted to any
Participant in any calendar year exceed $25,000,000 in the aggregate.

 

VI. TERMINATION OF EMPLOYMENT

 

A Participant shall not be entitled to receive an Award hereunder for a
particular Measurement Period unless he or she is employed by the Company or a
subsidiary thereof as of the last day of the Measurement Period.  A Participant
who remains employed through the last day of the Measurement Period but whose
employment is terminated by the Company and its subsidiaries

 

--------------------------------------------------------------------------------


 

prior to the Payment Date shall be entitled to receive an Award with respect to
such Measurement Period as determined by the Committee in its sole discretion in
accordance with the terms of the Plan; provided, that in no event shall a
Participant whose employment is terminated by the Company or a subsidiary
thereof for Cause be eligible to receive an Award under the Plan; and provided
further, that in no event shall a Participant whose employment is terminated by
the Company or a subsidiary thereof prior to the Payment Date be eligible to
receive an Award under the Plan unless the Performance Goals for the relevant
Measurement Period are achieved.

 

VII. AMENDMENT AND TERMINATION

 

The Committee shall have the right to amend, modify, suspend or terminate the
Plan from time to time; provided, that no such amendment, modification,
suspension or termination shall, without prior approval of the Company’s
stockholders, alter the business criteria on which the Performance Goals are
based, increase the amount set forth in Section (f) of Article V or materially
modify the requirements regarding eligibility for participation in the Plan;
provided further that no such amendment, modification or termination shall,
without the consent of the Participant affected,  adversely affect in any
material way any Award that has been certified and approved by the Committee
(i) prior to the effective date of such amendment, modification, suspension or
termination or (ii) prior to the Effective Time.

 

VIII. MISCELLANEOUS

 

Award payments or settlements shall be made from the general assets of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment or settlement. Awards paid or
settled under the Plan shall be subject to all applicable employment and income
tax withholding.  No Participant or other person shall have under any
circumstances any interest in any particular property or assets of the Company
or its subsidiaries.  The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its principles of
conflict of laws.

 

As of the Effective Date and for a certain period of time thereafter, the
Company will qualify as a “foreign private issuer” (as defined in Rule 405 of
the Securities Act of 1933, as amended, and Rule 3b-4 of the Exchange Act),
which permits the Company to operate the Plan and the Equity Plans, and to grant
Awards and issue Shares under the Plan and the Equity Plans, under different
laws, rules or regulations than those that may be expressly referenced herein,
including, without limitation, Section 162(m) of the Code. Notwithstanding any
provision of the Plan or an Award to the contrary, the Plan shall only be
required to be administered in compliance with applicable laws, rules and
regulations.  However, the Committee, if it deems it necessary or advisable, may
decide in its discretion to administer the Plan in compliance with such laws,
rules and regulations as may become applicable upon the Company ceasing to
qualify as a foreign private issuer.

 

--------------------------------------------------------------------------------